Case 6:20-cr-60019-SOH Document 1 Filed 03/04/20 Page 1 of 2 wee SDs
. TR

 

DIT a As
IN THE UNITED STATES DISTRICT COURT MAR - ~4
WESTERN DISTRICT OF ARKANSAS DOUG GLAS p Y
HOT SPRINGS DIVISION YOUNG, cy Clr
Deputy Chery
UNITED STATES OF AMERICA )
) No. 6:20CR_\gQs\Q - Orv
) .
Vv )
)
) 18U.S.C. § 111(a)
MICHAEL GASTON ) 18U.S.C. § 1361
)
INDICTMENT
The Grand Jury Charges:
COUNT ONE

On or about January 31, 2020, in the Western District of Arkansas, Hot Springs Division,
the Defendant, MICHAEL GASTON, did voluntarily and intentionally forcibly assault, resist,
oppose, impede, intimidate and interfere with G.B., a Law Enforcement Officer with the United
States Forest Service, while G.B. was engaged in the performance of his official duties.

All in vialation of Title 18, United States Code, Section 111(a).

| COUNT TWO

On or about January 31, 2020, in the Western District of Arkansas, Hot Springs Division,

the defendant, MICHAEL GASTON, willfully and by means of operating a vehicle in a manner

so as to intentionally strike a law enforcement vehicle of the United States Forest Service, did

injure and commit a depredation against property of the United States, that is, a law enforcement
Case 6:20-cr-60019-SOH Document1 Filed 03/04/20 Page 2 of 2 PagelD #: 2

vehicle of the United States Forest Service, thereby causing damage to such property in excess of
$1,000.

All in violation of Title 18, United States Code, Section 1361.

A True Bill. DAVID CLAY FOWLKES
ACTING UNITED STATES ATTORNEY

/s/ Grand Jury Foreperson By: pny Moy fe)

Grand Jury Foreperson Bryan A. Achorn/
Assistant U. S. "Y mney
Arkansas Bar No. 2001034
414 Parker Avenue
Fort Smith, AR 72901
Telephone: (479) 494-4080
E-mail: bryan.achorn@usdoj.gov

 

 
